Citation Nr: 0421958	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  98-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a respiratory 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and W.C.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to June 
1945.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which determined that new and material evidence 
had not been submitted to reopen a claim of service 
connection for a respiratory disability.  The veteran duly 
appealed the RO's decision, and in September 1999, she 
testified at a Board videoconference hearing.  

In January 2000, the Board remanded the matter for additional 
development of the evidence.  In a July 2003 decision, the 
Board reopened the claim of service connection for a 
respiratory disability and again remanded the matter for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions, 
to the extent possible.  Stegall v. West, 11 Vet. App. 268 
(1998). 

It is noted that in a May 2003 letter, the veteran was 
advised that she was entitled to an additional hearing as the 
Veterans Law Judge who conducted the September 1999 hearing 
was no longer employed by the Board.  See 38 U.S.C.A. § 7102 
(West 2002); 38 C.F.R. § 20.707 (2003).  Later that month, 
the veteran responded that she did not wish to attend another 
hearing.

In May 2003, the veteran's representative filed a motion to 
advance this case on the docket, based on the veteran's 
advanced age.  The Board has granted the motion, pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).

In May 2003, the veteran submitted a claim of service 
connection for osteoporosis.  Since this matter has not as 
yet been adjudicated, and inasmuch as it is not inextricably 
intertwined with the issue now before the Board on appeal, it 
is referred to the RO for initial consideration.


FINDING OF FACT

A chronic respiratory disorder was not shown to be present in 
service or for many years thereafter, and the preponderance 
of the evidence indicates that the veteran's post-service 
respiratory disability is not causally related to her active 
service.


CONCLUSION OF LAW

A respiratory disability was not incurred in service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a February 2004 letter, 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete her claim, and of what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that she felt would support her claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the appellant's claim was dated in April 1997, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying her claim.  Nonetheless, the 
Board finds that the lack of such a pre-decision notice is 
not prejudicial to the veteran.  The VCAA notice was provided 
by the RO prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the February 2004 VCAA notice and 
affording her the opportunity to respond, the RO reconsidered 
the veteran's claim as evidenced by the March 2004 
supplemental statement of the case.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices.  Therefore, the Board finds that to 
decide the appeal at this time would not be prejudicial to 
the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all available post-service VA and 
private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2003).  Moreover, the veteran has been afforded a VA 
medical examination in connection with this claim.  The 
examination report and its addendum provide the necessary 
medical opinion.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

I.  Factual Background

The veteran's service medical records are negative for 
notations of tobacco use or nicotine addiction.  In pertinent 
part, the service medical records show that in July 1944, the 
veteran was treated for acute bronchitis.  The remaining 
service medical records are negative for pertinent complaints 
or abnormalities.  At the veteran's June 1945 service 
discharge medical examination, her respiratory system was 
normal and a chest X-ray was negative.  

In October and November 1955, the veteran was hospitalized at 
a VA facility in connection with her complaints of epigastric 
pain.  It was noted that she was a photo lab worker.  The 
diagnoses included psychophysiological gastrointestinal 
reaction.  The hospitalization summary is negative for 
notations of a respiratory disability or tobacco use.  A 
chest X-ray was performed at that time and was negative.  

In June 1975, the veteran was hospitalized in connection with 
her complaints of dysphagia and epigastric pain.  A chest X-
ray was performed at that time and was negative, showing that 
the lung fields were clear of active inflammatory disease.  

In October 1975, the veteran was again hospitalized for an 
esophagoscopy to evaluate her complaints of an eight month 
history of esophagitis.  A history of stomach surgery in 1960 
was noted, as well as surgery in 1968 for an ulcer.  The 
hospitalization records are negative for notations of a 
history of a respiratory disease.  In fact, examination of 
the chest was clear to auscultation and percussion, with 
normal diaphragmatic excursion.  The veteran reported she had 
smoked one pack of cigarettes daily for twenty years.

In January 1979, the veteran was hospitalized for a left 
heart catheterization and coronary arteriogram.  The 
hospitalization report is negative for notations of a 
respiratory disability.  

In May 1985, the veteran was referred for a pulmonary 
consultation for evaluation of occupationally-induced asthma.  
She reported that for the past six months, she had had 
shortness of breath, with chest tightness and wheezing.  She 
indicated that she had worked with chemicals for the past 2 1/2 
years and felt her symptoms were much worse when she was at 
work.  The veteran reported that she had quit smoking six 
years prior and had a 30-40 pack year smoking history.  She 
also indicated that she had been treated for a bronchial 
condition while in the Navy and had two children and a 
grandmother with asthma.  The examiner indicated that the 
veteran had such a strong history of asthma and a history of 
a bronchial condition that it was quite likely that she had 
COPD, possibly bronchial asthma, or asthmatic bronchitis.  He 
also noted that she had a significant smoking history.  The 
examiner concluded that the veteran's underlying respiratory 
problem was exacerbated by her exposure to chemicals at work.  

According to a May 1985 VA social work note, the veteran was 
under treatment for asthma.  It was noted that she had a 
workers' compensation claim pending, as she worked in a photo 
lab and felt that the chemicals there had exacerbated her 
lung condition.  

In September 1985, the veteran was evaluated by a private 
physician who indicated that it was his opinion that the 
veteran's COPD did not have an allergic basis.  Rather, he 
indicated that her exposure to chemicals at work had 
aggravated her COPD.  He recommended that the veteran, who 
reported that she had smoked a half pack of cigarettes daily 
for 39 years until six years prior, avoid all irritants in 
the future, including cigarette smoke, paints, and perfumes.  

In March 1986, the veteran was hospitalized at a VA facility 
in connection with an episode of shortness of breath.  A 
history of asthma was noted.  It was also noted that the 
veteran was a smoker and had been hospitalized at a private 
facility the previous month for treatment of left lower lobe 
pneumonia.  Hospitalization records note that the veteran 
reported that she had smoked 1/2 pack of cigarettes a day for 
36 years.  The diagnoses on discharge included asthma and 
coronary artery disease. 

In May 1986, the veteran underwent VA medical examination at 
which she reported that she had previously been a smoker, but 
had stopped smoking in 1968.  She indicated that she had had 
an episode of bronchitis in service and had had no problems 
since that time until 1985, when she was exposed to 
chemicals.  Since that time, she indicated that she had had 
pneumonia and used a bronchodilator.  The impressions 
included coronary artery disease and bronchial asthma by 
history.  

VA clinical records dated from March 1986 to July 2001 show 
that the veteran received treatment during this period for 
several disabilities, including asthma and COPD.  In October 
1987, it was noted that the veteran had had asthma for the 
past 2 years.  In April 1997, however, the veteran reported 
that she was a nonsmoker and had had asthma since 1944.  In 
August 1997, she claimed that she had only smoked for a few 
years and had quit smoking altogether in the 1940's.  In 
August 1998, the veteran reported that she had quit smoking 
at the age of 19.  In December 1999 and August 2000, the 
veteran reported that she had not smoked for the past 30 
years.  

Private medical records dated from January 1995 to December 
1996 show continued treatment for asthma and COPD, as well as 
a respiratory infection and pulmonary nodules.  These record 
are negative for notations of tobacco use.  

In a May 1997 statement, the veteran's sister indicated that 
the veteran had developed bronchial asthma in service and had 
suffered from serious medical problems since that time.  

In September 1999, the veteran testified at a Board 
videoconference hearing.  She stated that she had developed 
bronchitis in service and continued to experience bouts of 
bronchitis after her discharge.  She stated that she had been 
given an atomizer in the 1970's.  The veteran indicated that 
it was her belief that her current respiratory disorder dated 
from her time in service.  

In December 2002, the veteran underwent VA medical 
examination at which she reported that she had developed 
bronchitis in service and had continued to have respiratory 
difficulties since that time.  The veteran also claimed that 
she had smoked cigarettes only while in the service, but also 
indicated that she may have started a year or two before 
service.  She claimed that she quit smoking cigarettes in 
1946, after the birth of her first child.  She stated that 
she had smoked cigarettes for less than five years total in 
her whole life and certainly had not smoked at all in sixty 
years.  The examiner indicated that the veteran had 
obstructive lung disease "ever since she was in the 
military, which cannot be accounted for by merely five years 
of smoking, which occurred nearly 60 years earlier."

In a September 2003 letter, the veteran's private physician 
indicated that he had been treating the veteran for COPD for 
the past 12 years.  He indicted that she had developed a 
history of chronic bronchitis in her early 20's while in the 
Navy and had continued to the present time.  He acknowledged 
that the veteran had a history of smoking from the ages of 19 
to 23, and again between the ages of 37 and 39.  He indicated 
that he felt that the veteran's smoking history was 
relatively brief and that there were undoubtedly other 
factors in the development of her COPD.  

In a February 2004 addendum to the December 2002 VA medical 
examination report, the examiner indicated that it was his 
opinion that the veteran's COPD was not caused by 
participation in activities in the service, but was likely 
due to cigarette smoking, if even for only five or six years.  
In that regard, he noted that there was a clear etiologic 
link between cigarette smoking and emphysema.  He also noted 
that the veteran claimed that her cigarette smoking had 
occurred in service.  

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including 
bronchiectasis, become manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, for claims filed prior to June 8, 1998, such as 
this one, VA General Counsel has held that direct service 
connection may be established for disability shown to result 
from tobacco use during active service.  VA O.G.C. Prec. Op. 
No. 2-93 (Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  To 
establish entitlement, the record must contain medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service.  Id; see also Davis v. West, 13 Vet. 
App. 178 (1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

In claims for benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

As set forth above, the appellant claims entitlement to 
service connection for a respiratory disability.  She alleges 
that she developed a respiratory disorder in service and that 
it has persisted to the present day.  In the alternative, she 
claims that her current respiratory disorder is causally 
related to her smoking in service.

Initially, the Board notes that the veteran's service medical 
records show that she was treated on one occasion in service, 
in July 1944, for an episode of acute bronchitis.  The 
remaining service medical records, however, are negative for 
complaints or findings of a respiratory disability.  
Moreover, at the veteran's June 1945 service discharge 
medical examination, her respiratory system was normal and a 
chest X-ray was negative.  

Likewise, the Board notes that the contemporaneous medical 
evidence of record is negative for notations of a respiratory 
disorder for more than three decades after service 
separation.  For example, VA clinical records show that in 
October and November 1955, when the veteran was hospitalized 
for treatment of epigastric pain, there were no complaints or 
findings of a respiratory disability.  Moreover, a chest X-
ray was normal.  It is also noted that in June and October 
1975, when the veteran was hospitalized in connection with 
her complaints of epigastric pain, a chest X-ray was normal 
and examination of the chest was clear to auscultation and 
percussion, with normal diaphragmatic excursion.  There were 
no notations of a respiratory disorder.  It is also noted 
that records from a January 1979 hospitalization are negative 
for complaints or findings of a respiratory disability.  
Indeed, in May 1986 when the veteran underwent VA medical 
examination, she indicated that she had had an episode of 
bronchitis in service but had had no problems since that time 
until 1985, when she was exposed to chemicals at work.  

Based on the evidence set forth above, clearly it cannot be 
concluded that the veteran's in-service episode of acute 
bronchitis was chronic in nature.  While the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  The record in this case discloses a span of 
more than three decades without any clinical evidence to 
support the veteran's current claim of a continuity of 
respiratory symptoms.  In fact, the objective, 
contemporaneous evidence set forth above flatly contradicts 
her assertions in that regard.  

The Board finds that the contemporaneous records are entitled 
to more probative weight than the recollections of the 
veteran, as well as those of her sister, of events which 
occurred decades previously.  The negative clinical and 
documentary evidence in service and after service is clearly 
more probative than the remote assertions of the veteran and 
her sister.  To summarize, the fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports the recent contention that the veteran experienced 
continuous respiratory symptoms since the in-service acute 
bronchitis episode is persuasive evidence against the claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

Although the record shows that the in-service acute 
bronchitis episode was not chronic in nature, as set forth 
above, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

In that regard, the Board notes that most of the medical 
evidence of record is silent as to the etiology of the 
veteran's respiratory disorder.  However, in a December 2002 
VA medical examination report, the examiner indicated that 
the veteran had had obstructive lung disease since she was in 
the military.  Likewise, in a September 2003 letter, the 
veteran's private physician indicted that she had developed 
chronic bronchitis while in the Navy which had continued to 
the present time.  

The Board finds that these medical opinions are of limited 
probative value.  The history provided by the veteran to 
these examiners did not include the significant fact that her 
respiratory system was normal at the time of her separation 
from service or the fact that the post-service medical 
records are negative for notations of complaints or findings 
of a respiratory disorder for more than 30 years after her 
separation from service.  The Court has held the weight of a 
medical opinion is diminished where that opinion is based on 
an inaccurate factual premise or an examination of limited 
scope.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).

The Board has also considered the contentions of the veteran 
to the effect that her current respiratory disorder had its 
inception in service.  The veteran's opinion, however, is of 
little probative value as there is no indication of record to 
indicate that she has any specialized education, training, or 
experience on which to base her medical conclusions.  Cf. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On the other hand, the record also contains a February 2004 
VA medical opinion in which the examiner indicated that it 
was his opinion that the veteran's COPD was not caused by 
activities in the service, but was likely due to cigarette 
smoking.  In that regard, he noted that there was a clear 
etiologic link between cigarette smoking and emphysema.  He 
also noted that the veteran claimed that her cigarette 
smoking had occurred in service.  

In that regard, as noted above, to establish service 
connection for a disability based on tobacco use, the record 
must contain medical or lay evidence of tobacco use in 
service, and medical evidence of a relationship between the 
current disability and tobacco use during active service.  
See Davis v. West, 13 Vet. App. 178 (1999).

In this case, the veteran's reports of her smoking history 
are extremely contradictory.  Again, the service medical 
records are entirely negative for any indication of smoking.  
In October 1975, she reported that she had smoked one pack of 
cigarettes daily for twenty years.  In September 1985, she 
reported that she had smoked for thirty-nine years before to 
quitting six years prior.  March 1985 hospitalization records 
note that the veteran reported that she had smoked 1/2 pack 
of cigarettes a day for 36 years.  In May 1986, the veteran 
underwent VA medical examination at which she reported that 
she had previously been a smoker, but had stopped smoking in 
1968.  In August 1997, she reported that she had only smoked 
for a few years and had quit smoking altogether in the 
1940's.  In August 1998, the veteran claimed that she had 
quit smoking at the age of 19.  In December 1999 and August 
2000, the veteran reported that she had not smoked for the 
past 30 years.  

At her December 2002 VA medical examination, the veteran 
claimed that she had smoked cigarettes only while in the 
service, but also indicated that she may have started a year 
or two before service.  She claimed that she quit smoking 
cigarettes in 1946, after the birth of her first child.  She 
claimed that she had smoked cigarettes for less than five 
years total in her whole life and certainly had not smoked 
any in sixty years.  

Based on the evidence set forth above, the Board finds that 
it cannot be concluded that the veteran's current respiratory 
disorder is due to tobacco use during service, as opposed to 
pre or post-service tobacco use.  Despite what she reported 
to the VA medical examination in December 2002, most of the 
contemporaneous evidence of record indicates that the veteran 
has a lengthy smoking history, between twenty and thirty-nine 
years.  Only recently, after filing her most recent claim, 
has the veteran reported that she only smoked for a few years 
during service.  The Board must find that contemporaneous 
medical records are entitled to more probative weight than 
the remote recollections of the veteran, made in the context 
of a claim for compensation benefits.  See Caluza v. Brown, 7 
Vet. App. 498, 510-511 (1995) (holding that credibility can 
be impeached generally by a showing of interest, bias, or 
inconsistent statements).

Based on the foregoing, the Board finds that service 
connection for a respiratory disability is not warranted.  
Again, with respect to disorders claimed related to tobacco 
use, direct service connection of a disability requires that 
the evidence demonstrate that injury or disease resulted from 
tobacco use in service.  VA O.G.C. Prec. Op. No. 2-93 (Jan. 
13, 1993).  That is, service connection may be established 
for any disability allegedly related to tobacco use, even if 
diagnosed after service, if the evidence demonstrates that 
the disability resulted from the in-service use of tobacco, 
considering the possible effect of smoking before or after 
service.  It is insufficient to show only that a veteran 
smoked in service and had a disease related to tobacco use.  
Id.  In this case, even assuming, without deciding, that the 
veteran smoked in service, given the short period of the 
veteran's active service relative to her apparently long 
history of smoking, the Board finds that there is 
insufficient evidence on which to base an award of service 
connection for a respiratory disorder due to in-service 
smoking.  

In addition, the Board notes that the service medical records 
are completely devoid of any notation of smoking or nicotine 
dependence in service.  There is no other evidence of record 
to suggest that the veteran developed nicotine dependence in 
service.  Thus, secondary service connection for a 
respiratory disease on the basis of nicotine dependence 
acquired in service is clearly not warranted.  VA O.G.C. 
Prec. Op. No. 19-97.  

For all the foregoing reasons, the Board must conclude that 
the preponderance of the evidence is against the claim of 
service connection for a respiratory disability.  The benefit 
of the doubt doctrine is not for application where the clear 
weight of the evidence is against the claim.  Gilbert v. 
Derwinski, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a respiratory 
disability is denied.



____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



